Exhibit 99.1 STILLWATER HYDRO PARTNERS L.P. FINANCIAL STATEMENTS Years Ended December 31, 2005, 2004, and 2003 (As Restated) TABLE OF CONTENTS Page No. INDEPENDENT AUDITORS' REPORT 1 FINANCIAL STATEMENTS Balance Sheets 2 Statements of Income and Partners' Capital 3 Statements of Cash Flows 4 Notes to Financial Statements 5 - 10 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Stillwater Hydro Partners L.P. Auburn, New York We have audited the accompanying balance sheets of Stillwater Hydro Partners L.P. as of December31, 2005, 2004, and 2003, and the related statements of income and partners’ capital and cash flows for each of the three years in the period ended December 31, 2005.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2005, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2005, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements as of and for the years ended December 31, 2005, 2004, and 2003 have been restated as discussed in Note G to the financial statements. /s/ Rotenberg & Co., llp Rotenberg & Co., llp Rochester, New York March 27, 2007 - 1 - Table of Contents STILLWATER HYDRO PARTNERS BALANCE SHEETS December 31, 2005, 2004, and 2003 2005 2004 2003 (Restated) (Restated) (Restated) ASSETS Cash $ 1,446 $ 76,830 $ 51,260 Account receivable 142,939 119,646 101,785 Prepaid expenses 141,027 124,117 116,969 Deferred financing costs, net of accumulated amortization of $954,178 in 2005, $878,124 in 2004, and $802,070 in 2003 161,972 238,029 314,081 Hydro facility, net of accumulated depreciation of $3,633,081 in 2005, $3,341,758 in 2004, and $2,707,153 in 2003 6,830,152 7,095,002 7,306,124 TOTAL ASSETS $ 7,277,536 $ 7,653,624 $ 7,890,219 LIABILITIES AND PARTNERS' CAPITAL Accounts payable and accrued expenses $ 175,147 $ 198,756 $ 187,793 Accrued interest 1,730,014 1,560,318 1,397,953 Bonds payable 3,424,190 4,021,054 4,554,898 Due to partners 353,047 353,047 353,047 Due to withdrawing partner 1,000,000 1,000,000 1,000,000 Due to related party 42,020 — — TOTAL LIABILITIES 6,724,418 7,133,175 7,493,691 COMMITMENTS AND CONTINGENCIES PARTNERS' CAPITAL 553,118 520,449 396,528 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 7,277,536 $ 7,653,624 $ 7,890,219 See accompanying notes to financial statements. - 2 - Table of Contents STILLWATER HYDRO PARTNERS STATEMENTS OF INCOME AND PARTNERS' CAPITAL December 31, 2005, 2004, and 2003 2005 2004 2003 (Restated) (Restated) (Restated) POWER SALE REVENUE $ 1,290,017 $ 1,384,237 $ 1,310,630 OPERATING EXPENSES Depreciation and amortization 340,903 340,023 335,619 Administration and operations 104,193 87,995 87,367 Insurance 77,479 78,647 73,436 Repairs and maintenance 29,207 24,546 15,130 PILOT and real estate taxes 106,211 91,955 86,415 Professional fees 18,550 11,513 19,767 Easement and land payments 28,802 30,967 29,733 Miscellaneous fees 21,040 20,772 19,591 Utilities 3,989 3,932 3,200 TOTAL OPERATING EXPENSES 730,374 690,350 670,258 OPERATING INCOME 559,643 693,887 640,372 OTHER INCOME (EXPENSE) Interest income — 49 83 Interest expense (526,974 ) (570,015 ) (621,030 ) TOTAL OTHER INCOME (EXPENSE) (526,974 ) (569,966 ) (620,947 ) NET INCOME (LOSS) 32,669 123,921 19,425 PARTNERS' CAPITAL, BEGINNING OF YEAR 520,449 396,528 377,103 PARTNERS' CAPITAL, END OF YEAR $ 553,118 $ 520,449 $ 396,528 See accompanying notes to financial statements. - 3 - Table of Contents STILLWATER HYDRO PARTNERS STATEMENTS OF CASH FLOWS December 31, 2005, 2004, and 2003 2005 2004 2003 (Restated) (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 32,669 $ 123,921 $ 19,425 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 340,903 340,023 335,619 Changes in operating assets and Liabilities (Increase) decrease in: Account receivable (23,293 ) (17,861 ) 24,387 Prepaid expenses (16,910 ) (7,148 ) (23,047 ) Increase (decrease) in: Accounts payable and accrued expenses (23,609 ) 10,963 20,682 Accrued interest 169,700 162,365 158,708 Due to related party 42,020 — — NET CASH PROVIDED BY OPERATING ACTIVITIES 521,480 612,263 535,774 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of hydro facility — (52,849 ) — NET CASH USED BY INVESTING ACTIVITIES — (52,849 ) — CASH FLOWS FROM FINANCING ACTIVITIES Payments of bonds payable (596,864 ) (533,844 ) (466,800 ) Decrease in due to partners — — (23,000 ) NET CASH USED BY FINANCING ACTIVITIES (596,864 ) (533,844 ) (489,800 ) NET (DECREASE) INCREASE IN CASH (75,384 ) 25,570 45,974 CASH AT BEGINNING OF YEAR 76,830 51,260 5,286 CASH AT END OF YEAR $ 1,446 $ 76,830 $ 51,260 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Cash paid during the year for interest $ 357,278 $ 407,650 $ 462,322 See accompanying notes to financial statements. - 4 - Table of Contents STILLWATER HYDRO PARTNERS L.P. NOTES TO FINANCIAL STATEMENTS December 31, 2005, 2004, and 2003 NOTE A - DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business Stillwater Hydro Partners, L.P. (the Partnership) was formed for the purpose of acquiring, developing, constructing, owning, financing, managing, operating and maintaining a hydroelectric project (the Project) located in Stillwater, New York.The Partnership was formed on March 2, 1989 and the project began commercial operations on April 26, 1993.The Partnership has an agreement (The Power Sale Agreement) to sell the power produced by the Project to Niagara Mohawk Power Corporation ("Niagara") for a fixed rate through 2028. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Deferred Financing Costs Deferred financing costs consist of legal and other costs incurred in obtaining construction and term financing for the Partnership and are being amortized over the term of the bonds payable using the straight-line method. Hydro Facility The hydro facility is stated at cost and consists primarily of site acquisition, construction, engineering, and equipment costs associated with the development and construction of the Project.The cost of the hydro facility is being depreciated over the term of the power sale agreement using the straight-line method. Revenue Recognition Power generation revenue is recorded in the month of delivery, based on the estimated volumes sold to its sole customer at rates stipulated in the power sales contract.Adjustments are made to reflect actual volumes delivered when the actual information subsequently becomes available.Billings to the customer for power generation generally occurs during the month following delivery.Final billings do not vary significantly from estimates. Income Taxes The Partnership is not subject to income taxes since the Partnership's profits and losses are reported on the individual partners' tax returns. - 5 - Table of Contents NOTE B - CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Partnership to concentrations of credit risk consist principally of cash and cash equivalent accounts in financial institutions, which from time to time exceed the federal depository insurance coverage limit, and accounts receivable from Niagara. NOTE C - RESTRICTED CASH All Partnership cash is restricted in accordance with the Partnership's financing agreements. (See Note D) NOTE D - FINANCING AGREEMENTS The Partnership has agreements for Project financing through CIT Group/Equipment Financing, Inc. (CIT), consisting of County of Saratoga Industrial Development Agency Industrial Revenue Bonds. Bonds payable under the agreements are as follows at December 31, 2005, 2004, and 2003: 2005 2004 2003 Fixed rate term bond with variable quarterly principal payments plus interest at 10.42% $ 2,367,600 $ 3,036,000 $ 3,648,000 Floating rate term bond with variablequarterly principal payments plus interest atprime plus 1.25% or LIBOR plus 3.5% atthe option of the Partnership.The interestrate in effect at December 31, 2005 wasLIBOR (1.51%) plus 3.5% 1,056,590 985,054 906,898 $ 3,424,190 $ 4,021,054 $ 4,554,898 Security for the bonds consists of the Partnership's assets including contracts. In accordance with the terms of the bonds, the Partnership must meet certain requirements, including a requirement to notify CIT of an adverse change in the operations, prospects or condition of the Partnership. During 2005, 2004, and 2003, the Partnership has operated under an oral agreement by which CIT permitted the Partnership to defer principal payments of $37,500 each quarter.The Partnership is credited with the full quarterly payment due for the fixed rate term bond, although it pays $37,500 per quarter less than required under the contractual terms of the fixed rate term bond.The floating rate term bond is increased by $37,500 per quarter to offset the credit given for the fixed rate term bond. During 2001, with the permission of CIT, the Partnership did not make scheduled principal payments of $129,000 on the fixed rate term bond and $15,143 on the floating rate term bond.During 2002, the $129,000 was credited to the fixed rate term bond and added to the floating rate term bond as described above. - 6 - Table of Contents NOTE D - (Continued) The scheduled repayment of bonds payable is as follows at December 31, 2005: 2006 $ 816,144 2007 891,680 2008 1,716,366 $ 3,424,190 NOTE E - COMMITMENTS AND CONTINGENCIES In the event of early termination of the Power Sale Agreement, the Partnership is required to pay Niagara an amount equal to the difference between total power previously sold at the fixed rate, as compared to total power previously sold at 90% of the long run avoided cost plus 10% annual interest. Amounts contingently due under this agreement are secured by a subordinate interest in the hydro facility and totaled $7,425,188, $6,891,904, and 6,358,190 at December 31, 2005, 2004, and 2003, respectively. Under the terms of a Purchase Agreement, the Partnership is obligated to pay the seller additional consideration equal to 1¼% of the Project's gross annual revenues as defined in the Power Sale Agreement with a minimum annual payment of $10,000.Additional consideration under this agreement totaled $16,125, $17,303, and $16,383 in 2005, 2004, and 2003, respectively. Under the terms of a Hydroelectric Easement Agreement, the Partnership is obligated to pay the grantor additional consideration equal to 1% of the Project's gross annual revenues as defined in the Power Sale Agreement.Additional consideration under this agreement totaled $12,677, $13,664, and $13,350 in 2005, 2004, and 2003, respectively. The Partnership's financing agreements (See Note D) contain provisions for the payment of contingent fees to CIT of 18.5% of project available cash flows as defined in the agreements. There were no fees incurred in 2005, 2004, and 2003. The realization of the cost of the hydro facility and other assets is contingent upon the generation of adequate revenue by the Project.The revenue generation is affected by waterflow in the river in which the Project is located and the continuation of the Power Sale Agreement. NOTE F - RELATED PARTY TRANSACTIONS In 1994, Ridgewood Energy Electric Power, L.P. (Ridgewood) elected to withdraw from the Partnership and, in accordance with the Partnership agreement, was to receive $1,000,000 plus interest at 12% to be paid in annual amortizing installments of $201,303 commencing May 16, 1995 and continuing through May 16, 2002.The payments to Ridgewood are subordinate to certain other distributions that may be made as outlined in the partnership agreement and the general obligations of the Partnership. Due to cash flow restrictions, the Partnership was unable to make the scheduled principal and interest payments in 2005, 2004, and 2003.Any future payments under this agreement are dependent upon the Partnership’s ability to generate sufficient cash flows. Interest to Ridgewood in connection with its withdrawal totaled $120,000 in 2005, 2004, and 2003. Accrued interest payable to Ridgewood is $1,395,615, $1,275,615, and $1,155,615 at December 31, 2005, 2004, and 2003, respectively. - 7 - Table of Contents NOTE F - (Continued) At December 31, 2005, 2004, and 2003 amounts due to partners represent operating advances made by NewRic – Stillwater Hydro Partners, L.P.The advances are payable on demand, subject to sufficient Project cash flows, and bear interest at the greater of 12% or prime plus 3% (10% at December 31, 2005).Accrued interest on these advances totaled $327,068, $284,703, and $242,338 at December 31, 2005, 2004, and 2003, respectively. The Partnership has entered into contracts with an affiliate of one of the general partners for the operation and maintenance of the hydro facility.Amounts and balances due in connection with these agreements consisted of the following as of and for the years ended December 31, 2005, 2004, and 2003: 2005 2004 2003 Purchase of operations and maintenance services $ 29,067 $ 28,223 $ 27,400 Accounts payable and expenses $ 63,027 $ 85,257 $ 57,035 Amounts due to related party represent short term advances made by an affiliate of one of the general partners.Total interest expense associated with advances from this related party totaled $23,357 during 2005.Accrued interest on these advances totaled $7,331 at December 31, 2005. NOTE G - RESTATEMENT TO FINANCIAL STATEMENTS The Company has identified a series of adjustments that have resulted in a restatement of the previously issued financial statements for the years ended December 31, 2005, 2004, and 2003. The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2005: December 31, 2005 Previously Reported Adjustments Restated Balance Sheet ASSETS Total Assets $ 7,791,773 $ (514,237 ) (A) $ 7,277,536 LIABILITIES AND MEMBERS’ DEFICIT Total Liabilities $ 6,724,418 $ — $ 6,724,418 Partners’ Capital 1,067,355 (514,237 ) (A) 553,118 Total Liabilities and Partners’ Capital $ 7,791,773 $ (514,237 ) (A) $ 7,277,536 - 8 - Table of Contents NOTE G - (Continued) Year ended December 31, 2005 Previously Reported Adjustments Restated Statement of Operations Revenues $ 1,290,017 $ — $ 1,290,017 Operating expenses 756,848 (26,474 ) (B) 730,374 Operating income 533,169 26,474 (B) 559,643 Other (expense) income, net (526,974 ) — (526,974 ) Net income $ 6,195 $ 26,474 (B) $ 32,669 (A) The Company could not account for certain pre-development costs for periods prior to March 1991. (B) Decrease in depreciation expense relating to the pre-development costs. The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2004: December 31, 2004 Previously Reported Adjustments Restated Balance Sheet ASSETS Total Assets $ 8,194,335 $ (540,711 ) (A) $ 7,653,624 LIABILITIES AND MEMBERS’ DEFICIT Total Liabilities $ 7,133,175 $ — $ 7,133,175 Partners’ Capital 1,061,160 (540,711 ) (A) 520,449 Total Liabilities and Partners’ Capital $ 8,194,335 $ (540,711 ) (A) $ 7,653,624 Year ended December 31, 2004 Previously Reported Adjustments Restated Statement of Operations Revenues $ 1,384,237 $ — $ 1,384,237 Operating expenses 716,824 (26,474 ) (B) 690,350 Operating income 667,413 26,474 (B) 693,887 Other (expense) income, net (569,966 ) — (569,966 ) Net income $ 97,447 $ 26,474 (B) $ 123,921 - 9 - Table of Contents NOTE G - (Continued) (A) The Company could not account for certain pre-development costs for periods prior to March 1991. (B) Decrease in depreciation expense relating to the pre-development costs. The following table presents the effects of the restatement adjustments upon the Company’s previously reported balance sheet and statement of operations as of December 31, 2003: December 31, 2003 Previously Reported Adjustments Restated Balance Sheet ASSETS Total Assets $ 8,457,404 $ (567,185 ) (A) $ 7,890,219 LIABILITIES AND MEMBERS’ DEFICIT Total Liabilities $ 7,493,691 $ — $ 7,493,691 Partners’ Capital 963,713 (567,185 ) (A) 396,528 Total Liabilities and Partners’ Capital $ 8,457,404 $ (567,185 ) (A) $ 7,890,219 Year ended December 31, 2003 Previously Reported Adjustments Restated Statement of Operations Revenues $ 1,310,630 $ — $ 1,310,630 Operating expenses 696,732 (26,474 ) (B) 670,258 Operating income 613,898 26,474 (B) 640,372 Other (expense) income, net (620,947 ) — (620,947 ) Net income $ (7,049 ) $ 26,474 (B) $ 19,425 (A) The Company could not account for certain pre-development costs for periods prior to March 1991. (B) Decrease in depreciation expense relating to the pre-development costs. - 10 -
